Case 19-01045         Doc 7-1     Filed 01/24/20 Entered 01/24/20 15:31:09                Desc Notice
                                      of Motion Page 1 of 1


                 IN THE UNITED STATES BANKRUPTCY COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                    )
                                          )
      JOSE A. CANALES,                    )
                                          )
                        Debtor.           )
__________________________________________)                      Adversary Case No. 19-01045
                                          )
CYNTHIA GASIC,                            )
                        Plaintiff,        )
                                          )
      v.                                  )
                                          )                      Lead Case No.            18-32033
JOSE A. CANALES,                          )
                        Defendant.        )

                                       NOTICE OF MOTION

To:     Jose A. Canales, 2309 Gaylord Road, Joliet, IL 60435 (Via U.S. Mail)
        Christina Banyon, CKB Lawyers, LLC, 124 N. Scott Street, Joliet, IL 60342 (Via ECF)
        David M. Siegel & Assoc., 790 Chaddick Dr., Wheeling, IL 60090 (Via ECF)
        Glenn B. Stearns, 801 Warrenville Rd. – 650, Lisle, IL 60532 (Via ECF)

        On Friday, February 14, 2020, at 10:30 a.m., or as soon thereafter as counsel may be
heard, I shall appear before the Judge LaShonda A. Hunt or any judge sitting in his/her stead in
the courtroom usually occupied by him/her on the 2nd Floor of the Joliet City Hall, 150 W.
Jefferson Street, Joliet, Illinois 60432, and then and there present the attached Motion for
Default Judgment.


                                                         __/s/ Bradley A. Skafish_________

DEUTSCHMAN & SKAFISH, P.C.
Attorneys for Adversary Plaintiff
77 W. Washington Street - Suite 1525
Chicago, IL 60602
(312) 419-1600

                                         PROOF OF SERVICE
       The undersigned, an attorney, on oath states that he/she served this notice via electronic filing or
U.S. Mail (as noted above) on or before the hour of 5:00 p.m. on January 24, 2020.

                                                         __/s/ Bradley A. Skafish_________
